                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            CR18-401-CAS - 1

 Defendant           JOSE LUIS GONZALES                                      Social Security No. 9         2   5   7
 akas:   Jose Luis Gonzalez                                                  (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH    DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         01   31    2019

  COUNSEL                                                          Stephen Demik, CJA, Appointed
                                                                             (Name of Counsel)

    PLEA             X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO             NOT
                                                                                                               CONTENDERE         GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          Felon in Possession of a Firearm and Ammunition in violation of 18 U.S.C. § 922(g)(1), as charged in Count 1 of the Single-
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed on Count
  ORDER   One of the Single-Count Indictment to the custody of the Bureau of Prisons to be imprisoned for a term of: TWENTY-FOUR
          (24) MONTHS.


It is ordered that the defendant shall pay to the United States a special assessment of $100.00, which is
due immediately. Any unpaid balance shall be due during the period of imprisonment, at the rate of not
less than $25.00 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial Responsibility
Program.
Pursuant to Guideline §5E1.2(a), all fines are waived as the Court finds that the defendant has established
that he is unable to pay and is not likely to become able to pay any fine.
Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three
(3) years under the following terms and conditions:
1.      The defendant shall comply with the rules and regulations of the United States Probation &
        Pretrial Services Office and General Order 18-10;
2.      During the period of community supervision, the defendant shall pay the special assessment
        in accordance with this judgment's orders pertaining to such payment;
3.      The defendant shall cooperate in the collection of a DNA sample from the defendant;
4.      The defendant shall refrain from any unlawful use of a controlled substance. The defendant
        shall submit to one (1) drug test within 15 days of release from custody and at least two (2)
        periodic drug tests thereafter, not to exceed eight (8) tests per month, as directed by the
        Probation Officer;
5.      The defendant shall participate in an outpatient substance abuse treatment and counseling
        program that includes urinalysis, breath and/or sweat patch testing, as directed by the
        Probation Officer. The defendant shall abstain from using alcohol and illicit drugs, and from
        abusing prescription medications during the period of supervision;

CR-104 (wpd 10/18)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                            Page 1 of 4
 USA vs.      JOSE LUIS GONZALES                                            Docket No.:       CR18-401-CAS - 1

6.          As directed by the Probation Officer, the defendant shall pay all or part of the costs of the
            Court-ordered treatment to the aftercare contractors during the period of community
            supervision. The defendant shall provide payment and proof of payment as directed by the
            Probation Officer. If the defendant has no ability to pay, no payment shall be required; and
7.          The defendant shall submit his or her person, property, house, residence, vehicle, papers,
            computers [as defined in 18 U.S.C. § 1030(e)(1)], cell phones, other electronic
            communications or data storage devices or media, office, or other areas under the
            defendant’s control, to a search conducted by a United States Probation Officer or law
            enforcement officer. Failure to submit to a search may be grounds for revocation. The
            defendant shall warn any other occupants that the premises may be subject to searches
            pursuant to this condition. Any search pursuant to this condition will be conducted at a
            reasonable time and in a reasonable manner upon reasonable suspicion that the defendant has
            violated a condition of his supervision and that the areas to be searched contain evidence of
            this violation.

The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence
Investigation Report to the substance abuse treatment provider to facilitate the defendant's treatment
for narcotic addiction or drug dependency. Further redisclosure of the Presentence Investigation
Report by the treatment provider is prohibited without the consent of the sentencing judge.
Defendant is informed of his right to appeal.
The Court hereby recommends that defendant be designated to a facility in Bakersfield, or as
close thereto as possible.
To the extent defendant is eligible, the Court further recommends that defendant be placed in
the Bureau of Prisons 500-hour Drug and Alcohol Program.
 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation
 and Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend
 the period of supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue
 a warrant and revoke supervision for a violation occurring during the supervision period.




              January 31, 2019
     Date                                                        CHRISTINA A. SNYDER, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified
 officer.

                                                                 Clerk, U.S. District Court



              January 31, 2019                    By                       /S/
     Filed Date                                                   Catherine Jeang, Deputy Clerk




CR-104 (wpd 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 2 of 4
 USA vs.      JOSE LUIS GONZALES                                                 Docket No.:       CR18-401-CAS - 1


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                            STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                             While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or       9.    The defendant must not knowingly associate with any persons
       local crime;                                                         engaged in criminal activity and must not knowingly associate with
 2.    he defendant must report to the probation office in the              any person convicted of a felony unless granted permission to do so
       federal judicial district of residence within 72 hours of            by the probation officer. This condition will not apply to intimate
       imposition of a sentence of probation or release from                family members, unless the court has completed an individualized
       imprisonment, unless otherwise directed by the probation             review and has determined that the restriction is necessary for
       officer;                                                             protection of the community or rehabilitation;
 3.    The defendant must report to the probation office as           10.   The defendant must refrain from excessive use of alcohol and must
       instructed by the court or probation officer;                        not purchase, possess, use, distribute, or administer any narcotic or
 4.    The defendant must not knowingly leave the judicial                  other controlled substance, or any paraphernalia related to such
       district without first receiving the permission of the court         substances, except as prescribed by a physician;
       or probation officer;                                          11.   The defendant must notify the probation officer within 72 hours of
 5.    The defendant must answer truthfully the inquiries of the            being arrested or questioned by a law enforcement officer;
       probation officer, unless legitimately asserting his or her    12.   For felony cases, the defendant must not possess a firearm,
       Fifth Amendment right against self-incrimination as to               ammunition, destructive device, or any other dangerous weapon;
       new criminal conduct;                                          13.   The defendant must not act or enter into any agreement with a law
 6.    The defendant must reside at a location approved by the              enforcement agency to act as an informant or source without the
       probation officer and must notify the probation officer at           permission of the court;
       least 10 days before any anticipated change or within 72       14.   As directed by the probation officer, the defendant must notify
       hours of an unanticipated change in residence or persons             specific persons and organizations of specific risks posed by the
       living in defendant’s residence;                                     defendant to those persons and organizations and must permit the
 7.    The defendant must permit the probation officer to                   probation officer to confirm the defendant’s compliance with such
       contact him or her at any time at home or elsewhere and              requirement and to make such notifications;
       must permit confiscation of any contraband prohibited by       15.   The defendant must follow the instructions of the probation officer
       law or the terms of supervision and observed in plain                to implement the orders of the court, afford adequate deterrence
       view by the probation officer;                                       from criminal conduct, protect the public from further crimes of the
 8.    The defendant must work at a lawful occupation unless                defendant; and provide the defendant with needed educational or
       excused by the probation officer for schooling, training,            vocational training, medical care, or other correctional treatment in
       or other acceptable reasons and must notify the probation            the most effective manner.
       officer at least ten days before any change in
       employment or within 72 hours of an unanticipated
       change;




CR-104 (wpd 10/18)                                     JUDGMENT & PROBATION/COMMITMENT ORDER                                                        Page 3 of 4
 USA vs.     JOSE LUIS GONZALES                                                  Docket No.:      CR18-401-CAS - 1


   The defendant must also comply with the following special conditions (set forth below).


      STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine
 or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may
 be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however,
 are not applicable for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay
 the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address
 or residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

           The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in
 the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C.
 § 3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party
 or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for
 probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

       CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing
 credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate
 financial statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant
 must not apply for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary
 proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank
 accounts, including any business accounts, must be disclosed to the Probation Officer upon request.

          The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500
 without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                           These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 4 of 4
                                                                    RETURN

    I have executed the within Judgment and Commitment as follows:
    Defendant delivered on                                                             to
    Defendant noted on appeal on
    Defendant released on
    Mandate issued on
    Defendant’s appeal
    determined on
    Defendant delivered on                                                             to
at
the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                               United States Marshal


                                                         By
     Date                                                      Deputy Marshal




                                                                CERTIFICATE

    I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office,
    and in my legal custody.

                                                               Clerk, U.S. District Court


                                                         By
     Filed Date                                                Deputy Clerk




                                               FOR U.S. PROBATION OFFICE USE ONLY


  Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the
  term of supervision, and/or (3) modify the conditions of supervision.

            These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


            (Signed)
                       Defendant                                                       Date




                       U. S. Probation Officer/Designated Witness                      Date




  CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 4
